Exhibit 10.2
MEXORO MINERALS LTD.
AMENDMENT NO. 1 TO THE
DEVELOPMENT AGREEMENT
This Amendment No. 1 to the Development Agreement (this “Amendment”) is made and
entered into as of December 23, 2009, by and among Mexoro Minerals Ltd., a
Colorado corporation (“Mexoro”), Sunburst Mining de Mexico S.A. de C.V., an
entity organized under the laws of the United Mexican States (“Sunburst”),
Minera Rio Tinto, S.A. de C.V., an entity organized under the laws of the United
Mexican States (“MRT”) and Marje Minerals S.A., an entity organized under the
laws of the United Mexican States (“Marje Minerals”). Capitalized terms used
herein which are not defined herein shall have the definition ascribed to them
in the Development Agreement, dated February 6, 2009, by and among the Company,
Sunburst and MRT (the “Development Agreement”).
RECITALS
WHEREAS, subject to the terms and conditions of the Development Agreement,
Sunburst has assigned to MRT a 60% ownership interest in the Cieneguita property
(the “Cieneguita Property”), subject to a 75% interest in the net cash flows
from the mining production of the Cieneguita Property that is available from the
surface of the Cieneguita Property to a depth of fifteen meters (the “First
Phase Production”).
WHEREAS, the Company and MRT seek to amend the Development Agreement to reflect
Sunburst’s acquisition from MRT of a 6% ownership interest in the Cieneguita
Property and a 1% interest in the net cash flows from the First Phase Production
in exchange for $100,000 in cash and a reduction of the funds MRT is required to
invest in the Bankable Feasibility Stage of the Cieneguita Property from
$5,000,000 to $4,000,000.
WHEREAS, the Company previously entered into a securities purchase agreement and
a security agreement with certain investors, pursuant to which the investors
purchased an aggregate of $1,500,000 of secured convertible debentures from the
Company (the “Debentures”).
WHEREAS, pursuant to the terms of the Debentures, the investors irrevocably
agreed to convert an aggregate of $1,500,000 of the Debentures into a 10%
ownership interest in the Cieneguita Property (which includes a 10% interest in
the net cash flows from the First Phase Production).
WHEREAS, pursuant to an Acknowledgement and Agreement, Mario Ayub and MRT, two
of the investors, have sold a portion of their ownership interests in the
Cieneguita Property (an aggregate of 4% ownership interest in the Cieneguita
Property, and 4% of the net cash flows from the First Phase Production) to
Sunburst in exchange for $550,000 in cash, and the parties seek to amend the
Development Agreement to account for these transactions.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, subsequent to the sale by Mario Ayub and MRT, the investors contributed
as capital their remaining 6% ownership interest in the Cieneguita Property (and
the net cash flows from the First Phase Production) to Marje Minerals.
WHERAS, the Company, Sunburst and MRT seek to add Marje Minerals as a party to
the Development Agreement to account for their ownership interest.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and in the Subscription Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

  1.  
The Development Agreement is hereby deemed to be amended to add Marje Minerals
as a party to the Development Agreement.
    2.  
Section 4.3(a)(10) of the Development Agreement shall be amended and restated in
its entirety as follows:
       
“From the remaining amount, MRT shall retain 74% as consideration for the
development of the contract, and the remaining 26% shall be paid (i) 6% to MARJE
MINERALS and (ii) 20% to SUNBURST, by issuing corresponding invoices.”
    3.  
Section 5.6 of the Development Agreement shall be amended and restated in its
entirety as follows:
       
“To take the CIENEGUITA PROJECT to Bankable Feasibility stage, MRT shall invest
in the Project the amount of US$4,000,000 (FOUR MILLION DOLLARS, legal currency
of the United States of America) (the “Threshold Amount”).”
    4.  
Section 5.7 of the Development Agreement shall be amended and restated in its
entirety as follows:
       
“In the event the costs required for the Project to be in Financial Feasibility
are less than the Threshold Amount, MRT shall invest the remainder of any funds
comprising the Threshold Amount in any work necessary for site development, such
that MRT will have invested an aggregate of US$4,000,000 (FOUR MILLION DOLLARS,
legal currency of the United States of America).”
    5.  
The first paragraph and second paragraph of Section 5.8 of the Development
Agreement shall be amended and restated in its entirety as follows:
       
“Once MRT makes an investment equal to the Threshold Amount and takes the
CIENEGUITA PROJECT to Bankable Feasibility stage, the ownership structure

 

 



--------------------------------------------------------------------------------



 



     
of the CORPORATION shall be modified to be 54% owned by MRT, 6% owned by MARJE
MINERALS and 40% owned by SUNBURST and the By-Laws of the CORPORATION shall be
modified to restructure the BOARD OF DIRECTORS, which shall be 5 members
(CHAIRMAN, SECRETARY, TREASURER, FIRST MEMBER AND SECOND MEMBER) to be heard and
vote, 2 of whom shall be designated by MRT, 2 of whom shall be designated by
SUNBURST and MEXORO, and 1 of whom shall be an industry expert mutually
designated by MRT and SUNBURST and MEXORO.
       
If for any reason, MRT invests a total amount less than the Threshold Amount,
MRT shall have its ownership interest in the CORPORATION reduced such that MRT’s
ownership interest will be equal to (a) the product of (i) the amount invested
by MRT, multiplied by (ii) 0.6, divided by (b) 5. The amount of any reduction in
MRT’s ownership interest in the CORPORATION below 60% pursuant to this section
will be referred to herein as the “MRT Reduction”. In the event of an MRT
Reduction, SUNBURST’s ownership interest in the CORPORATION will be increased by
an amount equal to the MRT Reduction.”

  6.  
Section 5.9 of the Development Agreement shall be amended and restated in its
entirety as follows:

  “(a)  
In the event that the Threshold Amount has been invested by MRT, and the
Bankable Feasibility Survey has not been prepared, and MRT and SUNBURST mutually
determine that an additional investment is required (an “Additional
Investment”), MRT, SUNBURST and MARJE MINERALS each agree to fund the Additional
Investment on a pro rata basis in accordance with their respective ownership
interests in the CORPORATION. For avoidance of doubt, as of the date hereof,
SUNBURST would be required to fund 40% of the Additional Investment, MRT would
be required to fund 54% of the Additional Investment and MARJE MINERALS would be
required to fund 6% of the Additional Investment.
    (b)  
In the event that MRT, SUNBURST or MARJE MINERALS decide not to fund its pro
rata portion of the Additional Investment within ten business days after a
determination is made that the Additional Investment is necessary (the
“Expiration Date”), then subject to Section 5.9(c), the non-contributing partner
will have its ownership interest in the CORPORATION decreased by one percent
(1%) for every $100,000 invested by a contributing partner. Notwithstanding the
foregoing, the parties agree that in no event shall SUNBURST’s ownership
interest in the CORPORATION be decreased below 25%.
    (c)  
In the event MARJE MINERALS does not fund its pro rata portion of the Additional
Investment by the Expiration Date, then notwithstanding Section 5.9(b), SUNBURST
shall have the right to fund all or a portion of

 

 



--------------------------------------------------------------------------------



 



     
the Additional Investment on behalf of MARJE MINERALS (the “Cover Amount”). In
the event SUNBURST funds the Cover Amount, SUNBURST will be deemed to have
acquired from MARJE MINERALS a one percent (1%) ownership interest in the
CORPORATION for every $100,000 funded by SUNBURST (the “Acquired Ownership
Interest”). Upon the payment of the Cover Amount by SUNBURST, MARJE MINERALS
shall be deemed to have automatically transferred the Acquired Owernship
Interest to SUNBURST. In the event that SUNBURST elects not to fund the Cover
Amount within ten business days following the Expiration Date, then MARJE
MINERALS will have its ownership percentage in the Cieneguita Property reduced
as set forth in Section 5.9(b).”

  7.  
Section 8 of the Development Agreement shall be amended and restated in its
entirety as follows:
       
“The contract herein my be terminated:

(a) By the mutual written consent of MRT and Mexoro;
(b) By MRT, if Mexoro or SUNBURST fail to comply with their respective
obligations provided herein, in which case MRT shall provide Mexoro and SUNBURST
written notice of the grounds for their non-compliance, and MRT shall have the
right to terminate this contract if Mexoro and SUNBURST fail to correct such
non-compliance within 30 days of their receipt of written notice from MRT.
(c) By Mexoro, if MRT fails to comply with its obligations provided herein, in
which case Mexoro shall provide MRT written notice of the grounds for its
non-compliance, and Mexoro shall have the right to terminate this contract if
MRT fails to correct such non-compliance within 30 days of its receipt of
written notice from Mexoro.”

  8.  
The Company, SUNBURST, MRT and MARJE MINERALS represent that they have the
necessary authority to enter into this Amendment.
    9.  
This Amendment shall be binding upon, and inure to the benefit of, the parties
hereto, their respective successors and legal representatives and their
permitted assigns.
    10.  
Except to the extent expressly modified by this Amendment, all of the provisions
of the Development Agreement shall remain in full force and effect, without
modification or amendment and are ratified in all respects. This Amendment is
limited by its terms and does not and shall not serve to amend or waive any
provision of the Development Agreement except as expressly provided for in this
Amendment.

 

 



--------------------------------------------------------------------------------



 



  11.  
This Amendment, including the validity hereof and the rights and obligations of
the parties hereunder, shall be construed, interpreted, enforced and governed by
and under the laws of the State of California applicable to contracts made and
to be performed entirely in such state, without regard to its rules regarding
conflicts of law provisions.
    12.  
This Amendment may be executed in any number of counterparts, each of which
shall constitute an original but all of which shall constitute one and the same
instrument. The Parties need not sign the same counterpart.

[Signature Page to Follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Development Agreement as of date first written above.

          MEXORO MINERALS LTD.
    By:   /s/ George Young       Name:   George Young      Title:   President   
  SUNBURST MINING DE MEXICO S.A. DE C.V.
  By:   /s/ Manuel Flores     Name:   Manuel Flores      Title:   Authorized
Signatory     MINERA RIO TINTO S.A. DE C.V.
    By:   /s/ Mario Ayub     Name:   Mario Ayub      Title:   President     
MARJE MINERALS S.A.
    By:   /s/ Mario Ayub     Name:   Mario Ayub      Title:   Authorized
Signatory    

 

 